Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /_/ Pre-Effective Amendment No. /_/ Post-Effective Amendment No. (Check appropriate box or boxes) DELAWARE GROUP FOUNDATION FUNDS (Exact Name of Registrant as Specified in Charter) (800) 523-1918 (Area Code and Telephone Number) 2005 Market Street, Philadelphia, PA 19103-7094 Address of Principal Executive Offices: (Number, Street, City, State, Zip Code) David F. Connor, Esq., 2005 Market Street, Philadelphia, PA 19103-7094 Name and Address of Agent for Service: (Number, Street, City, State, Zip Code) Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of the securities being registered: Class A, Class B, Class C, Class R and Institutional Class shares of beneficial interest, no par value, of Delaware Moderate Allocation Portfolio, one series of the Registrant. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that this filing will become effective on January 14, 2009, pursuant to Rule 488 under the Securities Act of 1933, as amended. C O N T E N T S This Registration Statement includes the following: 1. Facing Page 2. Contents Page 3. Part A  Proxy Statement/Prospectus 4. Part B - Statement of Additional Information 5. Part C - Other Information 6. Signatures 7. Exhibits Delaware Investments ® A member of Lincoln Financial Group ® PROXY MATERIALS Delaware Balanced Fund Dear Shareholder: I am writing to let you know that a meeting of shareholders of Delaware Balanced Fund (the Balanced Fund) will be held on March 12, 2009. The purpose of the meeting is to vote on an important proposal that affects the Balanced Fund and your investment in it. As a shareholder, you have the opportunity to voice your opinion on certain matters that affect the Balanced Fund. This package contains information about the proposal and the materials to use when voting by mail, by telephone, or through the Internet. Please read the enclosed materials and cast your vote. Please vote your shares promptly. Your vote is extremely important, no matter how large or small your holdings may be. The proposal has been carefully reviewed by the Balanced Funds Board of Trustees (the Trustees). The Trustees, most of whom are not affiliated with Delaware Investments, are responsible for protecting your interests as a shareholder. The Trustees believe the proposal is in the best interests of shareholders. They recommend that you vote FOR the proposal. The enclosed Q&A is provided to assist you in understanding the proposal. The proposal is described in greater detail in the enclosed Proxy Statement/Prospectus. Voting is quick and easy. Everything you need is enclosed. To cast your vote, simply complete the proxy card enclosed in this package. Be sure to sign the card before mailing it in the postage-paid envelope. You may also vote your shares by touch-tone telephone or through the Internet. Simply call the toll-free number or visit the website indicated on your proxy card, and follow the recorded or online instructions. If you have any questions before you vote, please call Computershare Fund Services, Inc. (Computershare), the Funds proxy solicitor, at 866-612-5812. Computershare will be glad to help you get your vote in quickly. You may also receive a telephone call from Computershare reminding you to vote your shares. Thank you for your participation in this important initiative. Sincerely, /s/ Patrick P. Coyne Patrick P. Coyne Chairman, President, and Chief Executive Officer IMPORTANT INFORMATION TO HELP YOU UNDERSTAND AND VOTE ON THE PROPOSAL Below is a brief overview of the proposal to be voted upon. Your vote is important. Please read the full text of the Proxy Statement/Prospectus, which you should retain for future reference. If you need another copy of the Proxy Statement/Prospectus, please call Delaware Investments at (800) 523-1918. We appreciate you placing your trust in Delaware Investments and we look forward to helping you achieve your financial goals. What proposal am I being asked to vote on? You are being asked to vote to approve an Agreement and Plan of Reorganization between Delaware Group ® Equity Funds I, on behalf of Delaware Balanced Fund (the Balanced Fund), and Delaware Group Foundation Funds, on behalf of Delaware Moderate Allocation Portfolio (the Moderate Allocation Portfolio) (collectively, the Funds). Proposal: TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION What reorganization is the Board proposing? Shareholders of the Balanced Fund are being asked to consider and approve a reorganization (the Transaction) that will have the effect of reorganizing the Balanced Fund with and into the Moderate Allocation Portfolio. Why has the Board proposed this reorganization? ° Balanced Fund and Moderate Allocation Portfolio have similar investment objectives, and similar overall investment strategies. ° The Moderate Allocation Portfolio had outperformed the Balanced Fund over the trailing one-, three-, five-, and ten- year periods ending September 30, 2008. ° The Moderate Allocation Portfolio has lower net expenses than the Balanced Fund, as detailed in the Prospectus/Proxy Statement. ° The Moderate Allocation Portfolio offers investors broader diversification across a global opportunity set compared to the Balanced Fund. ° The Moderate Allocation Portfolios assets have grown over the last [three] years while the Balanced Funds assets have diminished significantly. It is likely that the proposed reorganization would benefit shareholders of the Balanced Fund by providing greater distribution opportunities which may increase fund assets and ultimately could lead to cost savings as a result of economies of scale. How will the Transaction potentially benefit shareholders? The Funds Boards of Trustees (each, a Board and collectively, the Boards) considered a number of factors before approving the Transaction. After considering these factors, the Boards concluded that shareholders will potentially benefit from the Transaction in the following ways: ° The investment strategies and policies of the Balanced Fund are similar, but not identical to, the investment strategies and policies of the Moderate Allocation Portfolio. ° The portfolio of the Balanced Fund has historically been managed in a similar manner (and has similar holdings) to a large portion of the portfolio of the Moderate Allocation Portfolio, which should help to provide for a relatively smooth transition for shareholders of the Balanced Fund should the Transaction be approved. ° The Moderate Allocation Portfolio had experienced a stronger performance record compared to the Balanced Fund over the trailing one-, three-, five-, and 10-year periods ended September 30, 2008. Past performance is not a guarantee of future results. ° Shareholders of the Balanced Fund and the Moderate Allocation Portfolio potentially could benefit by the growth in assets realized by combining the Funds because a larger fund could realize cost savings due to economies of scale from the spreading of fixed costs over a larger asset base and by reaching breakpoints in investment management fees. There can be no assurance, however, that such savings will be realized. ° The Transaction will be structured as a tax-free reorganization so that for federal income tax purposes: (i) shareholders of the Balanced Fund will not recognize any gain or loss as a result of the exchange of their shares of the Balanced Fund for shares of the Moderate Allocation Portfolio; and (ii) the Moderate Allocation Portfolio and its shareholders will not recognize any gain or loss upon receipt of the Balanced Funds assets. ° The Transaction will not result in any limitation on the use by the Moderate Allocation Portfolio of the Balanced Funds capital loss carryforwards (but likely will result in a limitation on the use by the Moderate Allocation Portfolio of its own capital loss carryforwards); therefore, shareholders of the Balanced Fund, including Moderate Allocation Portfolio shareholders post-Transaction, may continue to benefit from the Balanced Funds capital loss carryforwards, which may be used to offset future capital gains. How will the Transaction work? The Moderate Allocation Portfolio will acquire substantially all of the assets of the Balanced Fund in exchange for shares of the Moderate Allocation Portfolio.
